                 Case 19-11104-JTD             Doc 851        Filed 01/30/20        Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

EDGEMARC ENERGY HOLDINGS, LLC,                                 Case No. 19-11104 (JTD)
et al.,1
                                                               (Jointly Administered)
                          Debtors.
                                                               Hearing Date: February 7, 2020 at 10:00 a.m. (ET)
                                                               Proposed Objection Deadline: Prior to or at the hearing



                 MOTION OF DEBTORS FOR ENTRY OF
     AN ORDER APPROVING THE STIPULATION BETWEEN THE DEBTORS
     AND ETC NORTHEAST PIPELINE, LLC PURSUANT TO SECTION 105(a)
    OF THE BANKRUPTCY CODE, RULE 9017 OF THE FEDERAL RULES OF
    BANKRUPTCY PROCEDURE, AND FEDERAL RULE OF EVIDENCE 502(d)

         The above-captioned debtors and debtors in possession (the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”), by and through undersigned counsel,

hereby submit this Motion (the “Motion”), pursuant to Section 105(a) of title 11 of the United

States Code (as amended or modified the “Bankruptcy Code”), Rule 9017 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 502(d) of the Federal Rules of Evidence,

and other applicable law and rules (the “Evidentiary Rules”), for entry of an order (the “502(d)

Order”) in the form attached hereto as Exhibit A evidencing and approving a stipulation

regarding discovery attached hereto as Exhibit B (the “Stipulation”) between the Debtors and

ETC Northeast Pipeline, LLC (“ETC”). In support of this Motion, the Debtors respectfully state

as follows:




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia, LLC (3771), EM
Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
LLC (3963). The Debtors’ corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA 15317.


{1239.002-W0060016.}
                 Case 19-11104-JTD           Doc 851       Filed 01/30/20       Page 2 of 8



                                    PRELIMINARY STATEMENT

         1.        On January 24, 2020, the Debtors filed a Motion for Entry of an Order

Approving the Settlement between the Debtors, the Official Committee of Unsecured Creditors

(the “Committee”), KeyBank National Association (“KeyBank”), and ETC (the “Settlement

Motion”) [D.I. 829].2

         2.        The Settlement Motion seeks approval of the Settlement Agreement (as defined in

the Settlement Motion) by and among the Debtors, the Committee, KeyBank, and ETC resolving

numerous issues in the Chapter 11 Cases, ends expensive, lengthy litigation, and resolves the

Debtors’ cases with a meaningful recovery to creditors in a timely fashion for the benefit of all

parties in interest. The proposed compromise provides the framework for the consensual sale of

the Debtors’ Butler Assets, a plan of liquidation, and the distribution of the Debtors’ assets to

their creditors.

         3.        As part of the compromises set forth in the Settlement Motion, and to facilitate

discovery related to assignment of certain claims under the Settlement Agreement, ETC and the

Debtors have stipulated to a document production and disclosure consistent with the Evidentiary

Rules and embodied in the Settlement Agreement, and now seek the Court’s approval of the

Stipulation and entry of the 502(d) Order.

                                    JURISDICTION AND VENUE

         4.        The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.

2
 Unless otherwise defined herein, capitalized terms shall have the same meaning as those given in the Settlement
Motion.



{1239.002-W0060016.}                               2
                 Case 19-11104-JTD               Doc 851        Filed 01/30/20         Page 3 of 8



§ 157(b)(2), and the Court may enter a final order consistent with Article III of the United States

Constitution.3

         5.       The legal predicates for the relief sought herein are section 105(a) of the

Bankruptcy Code, Rule 9017 of the Bankruptcy Rules, Rule 502(d) of the Federal Rules of

Evidence, and the Evidentiary Rules.

         6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                 BACKGROUND

         7.       On May 15, 2019 (the “Petition Date”), the Debtors commenced the above-

captioned Chapter 11 Cases by filing voluntary petitions for relief under chapter 11 of the

Bankruptcy Code.

         8.       The Debtors continue to operate their business and manage their properties as

debtors-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

         9.       On May 29, 2019, the Office of the United States Trustee (the “U.S. Trustee”)

appointed the Official Committee of Unsecured Creditors (the “Committee”) in these Chapter 11

Cases pursuant to Bankruptcy Code section 1102(a)(1).

         10.      The factual background relating to the Debtors’ commencement of these Chapter

11 Cases is set forth in detail in the Declaration of Callum Streeter in Support of the Debtors’

Chapter 11 Petitions and First Day Pleadings [D.I. 3] (the “First Day Declaration”) filed on the

Petition Date.

         11.      On May 14, 2019, GSCP VI EdgeMarc Holdings, L.L.C., GSCP VI Parallel

EdgeMarc Holdings, L.L.C., WSEP and Bridge 2012 EdgeMarc Holdings, L.L.C., and EM


3
  Pursuant to Local Rule of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
District of Delaware (the “Local Rules”) 9013-1(f), the Debtors and ETC hereby confirm their consent to entry of a
final order by this Court in connection with this Motion if it is later determined that this Court, absent consent of the
parties, cannot enter final orders or judgments consistent with Article III of the United States Constitution.



{1239.002-W0060016.}                                   3
                 Case 19-11104-JTD       Doc 851     Filed 01/30/20     Page 4 of 8



Holdco LLC (collectively, the “Sponsor Entities”) filed a three-count complaint against ETC in

the Supreme Court of the State of New York, County of New York (the “New York State

Court”), Index No. 652906/2019 (the “New York State Court Action”).

         12.      Thereafter, the Sponsor Entities and ETC agreed to transfer the New York State

Court Action to this Court, wherein it was assigned Adversary Proceeding No. 19-50269-JTD

(the “Adversary Proceeding”). Upon the Sponsor Entities’ Motion for Abstention and Remand

[Adv. Proc. Dkt. No. 35] and after briefing and oral argument, this Court granted the Sponsor

Entities’ request for the Court to abstain from hearing the New York State Court Action, and

remanded the Adversary Proceeding to New York State Court. [Adv. Proc. Dkt. No. 68].

                                      THE STIPULATION

         13.      Pursuant to the Settlement Agreement, the Debtors are assigning ETC all of the

Debtors’ and the Debtors’ estates right, title, interest or estate in any demands, claims, or causes

of action, if any, of the Debtors (collectively, the “Sponsor Claims”) against the Sponsor Entities

(the “Assignment”).       Material to this Assignment, and an integral part of the Settlement

Agreement, are the following agreed terms of a document production:

    (a) The Debtors and ETC will agree to a disclosure consistent with Rule 502(d) of
        the Federal Rules of Evidence, to be documented in a stipulation and order (the
        “502(d) Order”) that is reasonably acceptable to the Debtors and ETC, and that
        will be entered by the Court (or any other court of competent jurisdiction
        presiding over the Sponsor/ETC Adversary Proceeding or the Sponsor Claims).

    (b) The documents disclosed under the 502(d) Order shall only be used in
        connection with Sponsor Claims, wherever adjudicated, or the defense of the
        claims in the Sponsor/ETC Adversary Proceeding (collective, the “Sponsor
        Proceedings”), whether litigated in the Court, as proceedings in New York
        State Court, or as proceedings in any other Federal or State Court with
        competent jurisdiction over such claims.

    (c) The documents disclosed under the 502(d) Order will be treated as highly
        confidential, and all filings of any such documents or use of such documents at
        hearing or trial in any Sponsor Proceeding will be under seal. For good cause



{1239.002-W0060016.}                          4
                 Case 19-11104-JTD         Doc 851     Filed 01/30/20      Page 5 of 8



         shown, ETC may seek modification of the confidentiality provisions of the
         502(d) Order.

    (d) The agreed disclosure will be limited in time to the dates September 10, 2018
        through and including February 28, 2019.

    (e) The agreed disclosure will be limited in scope to communications regarding the
        decisions or discussions of whether or not to terminate or modify the Existing
        ETC Agreements.

    (f) The 502(d) Order shall not prevent any witness from testifying regarding
        information that is disclosed pursuant to the 502(d) Order.

    (g) There will be no depositions of lawyers for any of the Debtors, unless required
        to prove the authenticity, hearsay exception or non-hearsay status of any
        document disclosed pursuant to the 502(d) Order, should stipulations or
        affidavits be insufficient. ETC agrees that it shall not unreasonably withhold
        consent to a stipulation or affidavit regarding authenticity or hearsay.

    (h) The documents associated with the agreed disclosure described herein will be
        turned over to ETC within twenty-one (21) days after the later of (i) entry of
        the 502(d) Order and (ii) the Settlement Agreement Effective Date.

    (i) Neither the Debtors nor ETC will argue that the Order Granting Motion for
        Abstention and Remand [D.I. 68] of the Sponsor/ETC Adversary Proceeding,
        dated January 13, 2020 (the “Remand Order”), divests the Court of the
        authority to enter the 502(d) Order, divests another court of competent
        jurisdiction from entering the 502(d) Order, effectuates a waiver of any
        applicable privilege or immunity, or otherwise overrides or supersedes the
        provisions set forth in Section 11 of the Settlement Agreement.

Settlement Agreement, ¶ 11.

         14.      This Motion is filed in furtherance of that agreement.

                                       RELIEF REQUESTED

         15.      By this Motion and pursuant to Bankruptcy Code section 105(a), Bankruptcy Rule

9017, Rule 502(d) of the Federal Rules of Evidence, and the Evidentiary Rules, the Debtors seek

entry of the 502(d) Order, substantially in the form attached hereto as Exhibit A, approving the

Stipulation between the Debtors and ETC regarding production of documents.




{1239.002-W0060016.}                            5
                 Case 19-11104-JTD         Doc 851     Filed 01/30/20      Page 6 of 8



                                        BASIS FOR RELIEF

          16.     Section 105(a) of the Bankruptcy Code allows the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of” title 11. See

11 U.S.C. § 105(a).

          17.     Federal Rule of Evidence 502(d), made applicable to these Chapter 11 Cases by

Bankruptcy Rule 9017, provides that “[a] federal court may order that the privilege or protection

is not waived by disclosure connected with the litigation pending before the court – in which

event the disclosure is also not a waiver in any other federal or state proceeding.” FED. R. EV.

502(d).

          18.     The documents to be provided by Debtors may include documents and

information protected by the attorney-client privilege and attorney work-product doctrine.

Therefore, under Federal Rule of Evidence Rule 502(d) and the Evidentiary Rules, the Debtors

and ETC seek Court protections providing that the production shall not be deemed in any way to

have waived any applicable privilege including attorney-client, work product, or any other

privilege that may arguably apply to this matter.

          19.     The Stipulation for entry into the 502(d) Order is an integral part of the Settlement

Agreement. The Stipulation and the 502(d) Order will facilitate the terms of the Settlement

Agreement and allow ETC to evaluate and pursue the Sponsor Claims it acquired as part of the

Settlement Agreement and the parties to any Sponsor Proceedings to obtain certain discovery

outlined in the Settlement Agreement, while concurrently protecting the Debtors, their estates,

and their counsel from waiving any applicable privileges.

          20.     For all of the foregoing reasons, the Debtors respectfully submit that approval of

the Stipulation and entry of the 502(d) Order is fair and reasonable and should be approved in its

entirety.


{1239.002-W0060016.}                            6
                 Case 19-11104-JTD       Doc 851     Filed 01/30/20     Page 7 of 8



                                             NOTICE

         21.      The Debtors have provided notice of this Motion to the following, or their

counsel, if known: (a) the Office of the United States Trustee for the District of Delaware; (b) the

Debtors; (c) the Committee; (d) KeyBank; (e) the Sponsors; and (f) all parties who have

requested notice in these Chapter 11 Cases pursuant to Bankruptcy Rule 2002. In light of the

nature of the relief requested in this Motion, the Debtors respectfully submit that no further

notice is necessary.

         22.      No prior request for the relief sought herein has been made to this or any other

Court.

               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




{1239.002-W0060016.}                          7
                 Case 19-11104-JTD     Doc 851        Filed 01/30/20   Page 8 of 8



         WHEREFORE, the Debtors respectfully request the Court enter the 502(d) Order in

substantially the form attached hereto, and grant such other and further relief as the Court deems

just and proper.

Dated: January 30, 2020                       LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                              /s/ Kerri K. Mumford
                                              Adam G. Landis (No. 3407)
                                              Kerri K. Mumford (No. 4186)
                                              Kimberly A. Brown (No. 5138)
                                              Matthew R. Pierce (No. 5946)
                                              919 Market Street, Suite 1800
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 467-4400
                                              Facsimile: (302) 467-4450
                                              Email: landis@lrclaw.com
                                                      mumford@lrclaw.com
                                                      brown@lrclaw.com
                                                      pierce@lrclaw.com

                                              -and-

                                              DAVIS POLK & WARDWELL LLP
                                              Darren S. Klein (admitted pro hac vice)
                                              Lara Samet Buchwald (admitted pro hac
                                              vice)
                                              Aryeh E. Falk (admitted pro hac vice)
                                              Jonah A. Peppiatt (admitted pro hac vice)
                                              450 Lexington Avenue
                                              New York, New York 10017
                                              Telephone: (212) 450-4000
                                              Facsimile: (212) 701-5800
                                              Email: darren.klein@davispolk.com
                                                     lara.buchwald@davispolk.com
                                                     aryeh.falk@davispolk.com
                                                     jonah.peppiatt@davispolk.com

                                              Counsel to the Debtors and Debtors-In-
                                              Possession




{1239.002-W0060016.}                         8
